Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Brandy               Appeal from the 202nd District Court of
Lynn Estes and Jeffery Brian Estes and In             Bowie County, Texas (Tr. Ct. No.
the Interest of S.E.E. and M.B.E., Children           18D1319-202).      Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
No. 06-22-00001-CV                                    Stevens and Justice van Cleef participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs incurred by reason of this appeal.



                                                       RENDERED JUNE 15, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk